Atkinson, J.
McFarland brought suit against the Darien & Western Bailroad Company (now the Georgia Coast & Piedmont Bailroad Company) to recover damages, alleging that he had been wrongfully discharged from the position of auditor and superintendent during the term for which he was elected. The defendant denied the substantial allegations. On the trial the court directed a verdict for the defendant, and the case was brought to this court. The judgment was reversed. 127 Ga. 97. The defendant then amended its answer by admitting the discharge and pleading justification therefor, by reason of an alleged refusal on the part of the plaintiff to obey an order which had first been given to him in writing by the vice-president and general manager, and after-wards repeated orally. The jury -found for the plaintiff $1,125, with interest, being the full amount for which he sued. The defendant moved for a new trial, which was refused, and it excepted.
On the question of whether the order given to the plaintiff by the vice-president and general manager of the defendant was a legitimate direction as to the conduct of the business, or whether it was only' a subterfuge and given as a step in carrying out the purpose to oust the plaintiff from his office, the evidence was con-*641dieting. The defendant having in its plea set up certain specified conduct of the plaintiff as justifying his discharge, it was restricted to the ground of justification thus set up. In some of the grounds of the motion for a new trial error was alleged in the refusal of certain requests to charge. Some of these sought to have the jury instructed as to the right of an employer to dischargé an employee, which went beyond the ground set up in the plea, and were too broadly worded. Some of them stated the principles announced in an argumentative manner. In so far as any of the requests embodied proper charges, they were covered by the general charge, which instructed the jury as to the substantial issues made by the pleadings and evidence in the case. Complaint was also made of two excerpts from the charge of the court; but when they are read in connection with the pleadings and the entire charge, they are not subject to the criticisms made upon them* The evidence was sufficient to support the verdict, and there was no error in overruling the motion for a new trial.
As the judgment will be affirmed, it is unnecessary to pass upon the cross-bill of exceptions.
Counsel for the defendant in error moved this court to award ten per cent, damages, on the ground that the case was brought up for delay. While we have ruled that the judgment should be affirmed, we can not say that it is so clearly a case brought here for delay as to authorize us to award damages, and we decline to do so. Judgment affirmed.

All the Justices concur.